Title: From Thomas Jefferson to Thomas Ritchie, 30 November 1825
From: Jefferson, Thomas
To: Ritchie, Thomas


Dear Sir
Monticello
Nov. 30. 25.
It has not been in my power till yesterday to get a printed copy of the new edition of our statutes which was necessarily to accompany our Report to the literary fund. all go with the mail, which carries this I wish it were convenient to print these things in 8vo that they might be bound together  when printed send me a copy if you please and accept my friendly  respectful salutnsTh: J.